           Case 2:18-cv-00378-JAM-KJN Document 34 Filed 07/20/20 Page 1 of 3

 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   NICHOLAS F. SCARDIGLI (SBN: 249947)
     nscardigli@mayallaw.com
 5   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 6   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 7

 8   Attorneys for Plaintiff Robin Andrews and the Putative Class

 9                                      UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA
11

12   ROBIN ANDREWS, an individual,                                Case No.: 2:18-cv-00378-JAM-KJN

13           Plaintiff,                                          AMENDED ORDER GRANTING FINAL
                                                                 APPROVAL OF CLASS ACTION
14   vs.                                                         SETTLEMENT
                                                                 (AS AMENDED BY THE COURT)
15   PRESTIGE CARE, INC.; PRESTIGE SENIOR
     LIVING, LLC; MANTECA VENTURES ALF,                          Date:      July 14, 2020
16                                                               Time:      1:30 p.m.
     LLC; and DOES 1-100, inclusive,
17                                                               Courtroom: Courtroom 6, 14th Floor
             Defendants.                                         Judge:     Hon. John A. Mendez
18

19
             Plaintiff Robin Andrews’ Motion for Final Approval of Class Action Settlement (Dkt. No. 27)
20
     and Motion for Attorneys’ Fees, Costs, and Service Payment (Dkt. No. 25) came before the Honorable
21
     John A. Mendez. Neither motion was opposed. The Court, having fully and carefully reviewed
22
     Plaintiff’s Motion for Final Approval of Class Action Settlement and Motion for Attorneys’ Fees, Costs,
23
     and Service Payment, and for the reasons that follow, grants final approval of this class action settlement
24
     and the requested award of attorneys’ fees and costs. 1 Specifically, the Court orders as follows:
25

26

27   1
      All capitalized terms used in this Order Granting Final Approval of Class Action Settlement (the
28   “Order”) shall have the same meanings given those terms in the Parties’ Joint Stipulation of Class and
     Representative Action Settlement Agreement and Release of Claims (“Settlement Agreement” or

     Amended Order Granting Final Approval of Class Action Settlement
     Page 1 of 3
           Case 2:18-cv-00378-JAM-KJN Document 34 Filed 07/20/20 Page 2 of 3

 1           1.      Plaintiff Robin Andrews is approved and appointed as Class Representative.

 2           2.      Mayall Hurley P.C., by and through Lead Counsel Robert J. Wasserman and Vladimir J.

 3   Kozina, are approved and appointed as Class Counsel.

 4           3.      Atticus Administration, LLC approved and appointed as the Settlement Administrator.

 5   The Court further approves payment to Atticus Administration, LLC in the amount of $10,000 for its

 6   service in administering the Settlement.

 7           4.      The Court finds that the mailing and distribution of the Class Notice met the requirements

 8   of due process and provided the best notice practicable under the circumstances.

 9           5.      The Court previously conditionally certified the proposed settlement class. (See Dkt. No.

10   24). Insofar as all certification requirements have been met, the following class is certified:

11           All current and former hourly, non-exempt California employees of Defendants who received
             commissions, non-discretionary bonuses, or other items of compensation and worked overtime
12           during one or more pay periods from February 16, 2014 through December 31, 2018; and all
             current and former hourly, non-exempt California employees of Defendants who worked
13
             overtime and received one or more wages statements between February 16, 2017 and December
14           31, 2018.

15           6.      One individual, Marietta Bell, has elected to opt-out of the Settlement. No objections
16   were filed by any Class Members as to the terms of the Settlement.
17           7.      The terms of the Settlement Agreement are found to be fair, adequate and reasonable in
18   compliance with Rule 23(e).
19           8.      The Court finds that under California Labor Codes’ Private Attorneys General Act
20   (“PAGA”), California Labor Code 2699, et seq., a PAGA payment of $20,000 is reasonable and
21   apportions that payment as follows: $15,000 to the LWDA and $5,000 to the settlement class.
22           9.      The Court approves of the proposed Service Payment of $4,250, or 1% of the Maximum
23   Settlement Amount, to Plaintiff for her service as Class Representative.
24           10.     The Court approves of Class Counsel’s request of attorneys’ fees in the amount of one-
25   third of the Maximum Settlement Amount, or $141,666.67, and declared costs of $12,484.15.
26           11.     Enters this final judgment and directs the parties to act in accordance with the terms in
27

28   “Settlement”), a copy which is attached as Exhibit A to the Declaration of Robert J. Wasserman (Dkt.
     25-2), and made a part of this Order.

     Amended Order Granting Final Approval of Class Action Settlement
     Page 2 of 3
           Case 2:18-cv-00378-JAM-KJN Document 34 Filed 07/20/20 Page 3 of 3

 1   the settlement agreement.

 2           12.     Retains jurisdiction over this matter for purposes of enforcing the settlement agreement

 3   and issuing any orders in connection therewith.

 4

 5   Dated: July 17, 2020

 6                                                             /s/ John A. Mendez________________________
                                                               HON. JOHN A. MENDEZ
 7                                                             UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Amended Order Granting Final Approval of Class Action Settlement
     Page 3 of 3
